ALLEN, J.
1. When the trial court, in the trial of a personal injury case arising out of a collision between a railway train and an automobile at a grade crossing in the night-time, where the evidence shows that the driver of the automobile stopped his ear within 15 or 20 feet after he was apprised of the existence of the track, without having crossed such track, refuses to charge before argument that “The court says to you that the law required plaintiff’s decedent and driver of automobile on the night in question to have his machine under such control that the machine could be stopped or otherwise avoid obstructions and dangers within the area lighted by its headlights”, such refusal to charge does not constitute reversible error.
2. Where the trial court in such case refuses to charge before argument that as a matter of law, “the operator of a locomotive has the right to presume, assume and rely upon the fact that an operator of an automobile *404approaching' a railroad crossing will stop before he goes upon the track, or in such close proximity to the track that his machine will be struck by the locomotive or any other part of the train, and -the law, under the evidence in this case, did not require the, engineer in charge of this train to make any application of the brakes on his engine or train because he saw headlights of an automobile showing across the track on which the train was being operated”, such refusal to. charge does not constitute reversible error.
Judgment of the Court of Appeals reversed and that of common pleas affirmed.
Day, Robinson and Matthias, JJ., concur.